Citation Nr: 0318512	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  00-09 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) in accordance with 38 U.S.C.A. § 1151 (West 2002).  

2.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
January 1948.  He died in February 1998 at age 69.  The 
appellant is the veteran's former spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied service connection for 
the cause of the veteran's death, and denied entitlement to 
DIC in accordance with 38 U.S.C.A. § 1151.  


REMAND

At no time during the pendency of this appeal has the 
appellant and representative been notified of VA's duties to 
assist and notify pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002), and its implementing regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
38 U.S.C.A. § 5100 makes VCAA applicable to all 
"claimants."  

Although the Board had in the past corrected such error by 
providing notification of VCAA, this practice has been 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F. 3d. 1339 (Fed. Cir. 2003).  In 
view of that precedential judicial decision, it now appears 
that the only remedy is to remand the case to the RO for 
compliance with the requirements of VCAA.  

Additionally, in reviewing the claims folder, it appears that 
the RO has addressed the merits of the appellant's claims for 
entitlement to DIC benefits in accordance with 38 U.S.C.A. 
§ 1151, and entitlement to service connection for the cause 
of the veteran's death, without first making inquiry into the 
appellant's status as a proper "claimant."  There is no 
mention of this issue in the April 2000 statement of the case 
and only a passing mention of this issue in the January 2002 
supplemental statement of the case.  

The evidence on file shows that the veteran and the appellant 
herein were married in October 1948.  Twenty five years later 
in May 1974, the appellant initiated judicial action to 
divorce the veteran, and judgment of divorce was issued by 
the Circuit Court for Broward County, Florida.  There is no 
evidence on file that the veteran and appellant subsequently 
remarried, or cohabited in a husband and wife-type 
relationship following their divorce.  

The veteran filed a claim for nonservice-connected pension 
benefits in May 1992, which benefit was subsequently approved 
by VA, and all documentation completed by the veteran during 
his receipt of pension, including annual income verification 
reports, indicate that the veteran was divorced and living 
without dependents.  The veteran died in February 1998, and 
the certificate of death lists no surviving spouse.  At the 
time of his death, the veteran and appellant had been 
divorced for the previous 24 years.  

There is on file a copy of a March 2002 statement from the 
appellant explaining her reasons for divorcing the veteran, 
which statement was received subsequent to the issuance of 
the most recent supplemental statement of the case in 
January 2002.  See 38 C.F.R. § 19.31(b)(1) (2002).  

At no time during the pendency of this appeal has the 
appellant been provided the appropriate laws and regulations 
concerning the status of a claimant as "surviving spouse" 
of a veteran at 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. 
§§ 3.5, 3.50, 3.53 (2002).  A claim for VA benefits should 
initially be evaluated with respect to the validity of an 
appellant's status as a proper "claimant," before 
substantive inquiry into the merits of such claim.  

For these reasons and bases the case is REMANDED for the 
following:  

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002), with implementing regulations at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The RO should also 
advise the appellant and representative 
of the evidence necessary to substantiate 
her claim, as well as what evidence she 
is to provide and what evidence VA will 
attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the initial inquiry presented 
in this appeal appears to be the status 
of appellant as "surviving spouse" of 
the veteran, the appellant should be 
requested to provide objective or 
documentary evidence that supports her 
apparent argument that their separation 
and divorce was due to the misconduct of, 
or procured by the veteran without the 
fault of the appellant, or for other 
reasons which did not show an intent on 
the part of the appellant to desert the 
veteran.  

2.  After the completion of the above and 
any additional development deemed 
necessary by the RO, the RO should again 
review the record.  An initial 
determination must be made with respect 
to the appellant's claimed status as 
"surviving spouse" of the veteran for 
the purpose of pursuing a claim for DIC 
benefits under either theory of (1) cause 
of death or (2) 38 C.F.R. § 1151.  If the 
benefit sought is not granted in full, 
the appellant and representative should 
be furnished an appropriate supplemental 
statement of the case which includes a 
discussion of the applicable laws and 
regulations, VCAA, and the evidence on 
file, and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review in compliance with appellate 
procedures.  The appellant need do 
nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



___________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



